IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
               IN AND FOR NEW CASTLE COUNTY


ANTOINETTE MARCONI, and                         )
ROY MARCONI                                     )
                                                )
               Plaintiffs,                      )
                                                )
                                                )     C.A. No.: CPU4-13-003182
                                                )
          v.                                    )
                                                )
BRANDYWINE CHRYSLER JEEP, INC.,                 )
CHRYSLER GROUP, LLC, and JIFFY                  )
LUBE SERVICE CENTER #312,                       )
                                                )
               Defendants.                      )


                             Submitted:   September 19, 2014
                             Decided:     November 7, 2014


Matthew M. Bartkowski, Esq.                           Matthew E. O’Byrne, Esq.
Heather Long, Esq.                                    Casarino, Christman & Shalk
Kimmel, Carter, Roman & Peltz, P.A.                   405 N. King Street, Ste 300
Plaza 273                                             P.O. Box 1276
P.O. Box 8149                                         Wilmington, DE 19899
Newark, DE 19714                                      Attorney for Defendant Jiffy Lube
Attorneys for Plaintiffs

                                                      Nichole T. Whetham Warner, Esq.
                                                      Marshall, Dennehey, Warner,
                                                      Coleman & Goggin
                                                      1220 Market Street, 5th Floor
                                                      P.O. Box 8888
                                                      Wilmington, DE 19899
                                                      Attorney for Chrysler Defendants



                       MEMORANDUM OPINION AND ORDER
           This is an appeal from the Justice of the Peace Court pursuant to 10 Del. C. § 9571.

Plaintiffs Antoinette and Roy Marconi (“Plaintiffs”) brought this breach of contract action

against Defendants Brandywine Chrysler Jeep, Inc. and Chrysler Group, LLC (collectively,

“the Chrysler Defendants”) and Defendant Jiffy Lube Service Center #312 (“Jiffy Lube”)

for damages to Plaintiff’s vehicle, which was sold and manufactured by the Chrysler

Defendants, and serviced by Jiffy Lube.

           On October 9, 2013, Plaintiffs filed a Notice of Appeal from an Order of the Justice

of the Peace Court dismissing with prejudice Plaintiffs’ case against the Chrysler Defendants,

holding that the statute of limitations had run.

           On December 16, 2013, the Chrysler Defendants filed a Motion to Dismiss (“the

Motion”) arguing that the Court does not have jurisdiction over this matter because

Plaintiffs failed to perfect the appeal under Court of Common Pleas Civil Rule 72.3(c) and the

mirror image rule, and that Plaintiffs’ claims are barred by the statute of limitations pursuant

to 6 Del. C. § 2-725. On September 19, 2014, this Court held a hearing on the Motion. The

Court found that Plaintiffs complied with Rule 72.3(c), however it reserved decision on the

Chrysler Defendants’ mirror image rule argument and statute of limitations argument.

           At the hearing, the parties stipulated that with regard to the Chrysler Defendants’

statute of limitations argument, the Motion relied on matters outside of the pleadings,

thereby converting the motion to dismiss into a motion for summary judgment.1

Accordingly, the Court afforded Plaintiffs ten days to file a supplemental argument, and the

Chrysler Defendants to file a supplemental affidavit.

1   See Furman v. Delaware Dept. of Transp., 30 A.3d 771 (Del. 2011).


                                                          2
                            FACTS AND PROCEDURAL BACKGROUND

            On June 19, 2009, Plaintiffs purchased a 2008 Chrysler Pacifica (“vehicle”) from

Defendant Brandywine Chrysler Jeep, Inc. (“Brandywine Chrysler”).                            This vehicle was

manufactured by Defendant Chrysler Group, LLC (“Chrysler Group, LLC”). On April 18,

2012 the Plaintiffs took the vehicle to be serviced at Jiffy Lube, and Jiffy Lube changed the

vehicle’s oil and oil filter.2 On December 15, 2012, about three years and six months after

purchasing the vehicle, Plaintiffs brought the vehicle to Brandywine Chrysler stating that the

‘check engine’ light was on, and that the engine stalled while driving and subsequently would

not start.3 Upon inspection, Brandywine Chrysler observed damage to the crank-shaft and

“oil starvation” in the engine.4 Plaintiffs however, “declined further work,” as evidenced by

an invoice from Brandywine Chrysler.5 At that point, the Chrysler Defendants denied

coverage of the engine repair, and Plaintiffs brought this breach of contract action.6

            On March 22, 2013 Plaintiffs filed a complaint in the Justice of the Peace Court

against the Chrysler Defendants and Jiffy Lube. Plaintiffs’ complaint alleged that “the

defendants improperly repaired, maintained and/or manufactured the plaintiff’s [sic] 2008

Chrysler causing the engine to malfunction.”7 Plaintiffs sought damages for the cost of the




2   Jiffy Lube also provided other services, however they are not relevant to this matter.

3   Defendants’ Motion to Dismiss at paragraph 18.

4   Defendants’ Motion to Dismiss Exhibit F.

5   Id.

6   Defendants’ Motion to Dismiss at paragraph 18.
7
    Plaintiffs’ JP Complaint Page 1.


                                                         3
engine repair and the cost of the rental car that Plaintiffs used while the repairs were being

made on their vehicle.

          On September 24, 2013, the Justice of the Peace Court dismissed the action after

finding that Plaintiffs’ claims were barred by the statute of limitations pursuant to

6 Del.C.§ 2-725. The court concluded that Plaintiffs’ claims were filed two years after the

expiration of the four-year statute of limitations because Plaintiffs filed their complaint on

March 22, 2013, and the cause of action accrued on September 24, 2007.

          On October 9, 2013, Plaintiffs filed the Complaint on Appeal in this Court,

maintaining that the vehicle “suffered catastrophic failure” after the ‘check engine’ light

turned on, and that Brandywine Chrysler and Jiffy Lube were negligent in servicing and

inspecting the vehicle. Plaintiffs also allege that the Chrysler Defendants breached express

or implied warranties for the vehicle. Plaintiffs also aver that the Chrysler Defendants

“failed to warn the [P]laintiffs below, appellants[,] of the potential hazard existing in the

engine of the 2008 Chrysler Pacifica,” and that they “failed to inform the [P]laintiffs below,

appellants[,] of the proper service procedures for the 2008 Chrysler Pacifica.”8

             On December 16, 2013, the Chrysler Defendants filed the present motion, which

was heard on September 19, 2014.



                                 PARTIES’ CONTENTIONS

          In its motion, the Chrysler Defendants contend the following: (1) that Plaintiffs failed

to comply with Court of Common Pleas Civil Rule 72.3(c) by failing to state the grounds of the

8   Id.


                                                 4
appeal; (2) that Plaintiffs’ Complaint on Appeal violates the Mirror Image Rule codified in

Court of Common Pleas Civil Rule 72.3(f); and (3) that Plaintiffs’ cause of action is barred by the

statute of limitations imposed by 6 Del. C. § 2-725(1).9

        Regarding the Chrysler Defendants’ argument of the Mirror Image Rule, they claim

that Plaintiffs have added new language to the complaint on appeal that is different from the

complaint below. The Chrysler Defendants allege that the “failed to warn” and “failed to

inform” language in the complaint on appeal but not in the complaint below, is new

language and as such is a violation of the Mirror Image Rule.

        With respect to the third argument concerning the statute of limitations, the Chrysler

Defendants contend that Plaintiffs filed the complaint below outside of the applicable

statute of limitations. The Chrysler Defendants contend the vehicle is covered by a repair

and replace warranty, governed by 6 Del. C. § 2-725. Under § 2-725, an action for breach of

contract must commence within four years after the cause of action accrued. The Chrysler

Defendants further maintain that under Delaware law, the date Chrysler LLC., delivered the

vehicle to Brandywine Chrysler is the accrual date, and because the vehicle was delivered on

September 24, 2007, Plaintiffs’ claims, filed on March 22, 2013, are outside of the statute of

limitations.

        In response to the Chrysler Defendants’ latter two claims, Plaintiffs contend that the

complaint on appeal does not violate the Mirror Image Rule because the complaint on

appeal merely asserts with specificity those causes of action that were before the Justice of

the Peace Court; Plaintiffs also contend that there are genuine issues of material fact

9 Since I already found that Plaintiffs complied with Rule 72.3(c), I will not address the Chrysler Defendants’
first claim in detail.
                                                       5
regarding the Chrysler Defendants’ statute of limitations argument, rendering consideration

of the Motion premature.

       Plaintiffs further argue that the complaint on appeal does not violate the Mirror

Image Rule because it does not raise any new issues. Plaintiffs maintain that by including the

“failed to warn” and “failed to inform” language, the complaint on appeal merely states the

claims from the complaint below with specificity and does not alter the subject matter of the

case below. They go on to contend that there is no mirror image rule violation because such

language falls within the manufacturing issues asserted in the complaint below.

       Plaintiffs also argue that there are genuine issues of material fact regarding the

Chrysler Defendants’ statute of limitations argument because the actual type of warranty that

covered the vehicle is unclear.       The type of warranty which covers the vehicle is

determinative when the cause of action accrued and thus, when the statute of limitations

under 6 Del. C. § 2-725 runs. Additionally, Plaintiffs contend that the Vehicle Information

Detail Report, which contains the date of delivery, is unclear and creates another genuine

issue of material fact since the delivery date triggers the start of the four-year statute of

limitations applicable to repair and replace warranties.




                                               6
                                                DISCUSSION

           Addressing the issues seriatim:

       A. The Mirror Image Rule

           The Mirror Image Rule, as codified by Court of Common Pleas Civil Rule 72.3(f),

provides that an appeal to this Court that “fails to join the identical parties and raise the

same issues that were before the court below shall result in a dismissal on jurisdictional

grounds.”10 Delaware courts have found that “[a]bsent good reason . . . the rule should not

be applied to preclude a court from possessing subject matter jurisdiction.”11 In determining

whether there is good reason to apply the rule, the Court must conduct a case-specific

factual inquiry, looking for actual or potential prejudice resulting from the noncompliance at

issue.12 Moreover, where a litigant’s complaint on appeal sets forth more specific legal

claims, without shifting the subject matter of the case below, there is no mirror image rule

violation.13

           The language in the complaint on appeal, while not identical to the language in the

complaint below, it brings the same claims and embraces the same subject matter. Both

complaints allege that the Chrysler Defendants’ action, or inaction, caused the engine of

Plaintiffs’ vehicle to malfunction. Moreover, while Plaintiffs vaguely claim that the Chrysler

Defendants improperly repaired, maintained and/or manufactured the vehicle causing the

engine to malfunction, the complaint on appeal unpacks this causation claim so that it may

10   CCP CIV. R. 72.3(f).

11   Pavetto v. Hansen, 2004 WL 241964 at *2 (Del. Super. 2004).

12   Id.

13   Sparks v. Kalicharan, 2011 WL 3035227 at 4 (Del. Com. Pl. May 27, 2011).
                                                         7
better focus on the applicable legal theories. Therefore, I find the pleadings on appeal do

not violate the Mirror Image Rule.

       B. The Applicable Statute of Limitations

           As noted supra, in the matter at hand, the Chrysler Defendants converted the motion

to dismiss to a motion for summary judgment by attaching documents not within the

pleadings to the motion. Accordingly, the Court will analyze the Motion under the summary

judgment standard, as provided by Court of Common Pleas Civil Rule 12(b).

           The Court will grant a motion for summary judgment if there is no genuine issue of

material fact, and the moving party is therefore entitled to judgment as a matter of law.14 In

considering a motion for summary judgment, the Court must view the facts in a light most

favorable to the non-moving party and accept, as established, all undisputed factual

assertions.15 A motion for summary judgment will not be granted where “a more thorough

inquiry into the facts is desirable to clarify the application of the law to the circumstances.”16

           In the matter at hand, a genuine issue of material fact exists concerning the type of

warranty that covered the vehicle. The Chrysler Defendants maintain that the vehicle is

covered by a three year/36,000 mile express limited warranty, which is in fact, a repair and

replace warranty. On September 19, 2014, at the hearing on the motion, although the

Chrysler Defendants’ counsel argued that the warranty in question is a repair and replace

warranty, counsel did not provide any documents to support this statement. To date, the



14   McLaren v. Mercedes Benz USA, LLC., 2006 WL 1515834 at 2; CCP CIV. R. 56.

15   Id. (citing Merrill v. Crothall-American, Inc., 606 A.2d 96 (Del. 1992).

16   Ebersole v. Lowengrub, 180 A.2d 467, 465 (Del. 1962).
                                                              8
Chrysler Defendants have failed to provide the Court with documents indicating the terms

of the vehicle’s warranty.

           Plaintiffs argue that the warranty in question is a guarantee, or future performance

warranty. Plaintiffs further maintain that this type of warranty is “of endless duration,” and

is subject to a different accrual time period, than a repair and replace warranty. To support

this statement, Plaintiffs provided the Court with a ‘frequently asked questions’ document

from Chrysler Group LLC.’s website entitled “New Chrysler Lifetime Powertrain Warranty

Customers – Q&A.”17 The document lists model year vehicles covered by this warranty, and

not covered by this warranty, and Plaintiffs’ vehicle is listed as covered.          Finally, the

document poses the question, “What does lifetime mean?” to which it provides the answer:

“Lifetime means lifetime.”

           In viewing the evidence in a light most favorable to the non-moving party, I find that

there is a genuine issue of material fact as to what type of warranty covers the vehicle. A

more thorough inquiry into the facts is needed to clarify the application of the statute of

limitations and proper accrual date as provided by 6 Del. C. § 2-525. Accordingly, because I

conclude that there is a genuine issue of material fact as to the type of warranty covering the

vehicle, the date which the vehicle was delivered to Brandywine Chrysler by Chrysler Group

LLC, becomes relevant upon the determination of that question, which is reserved.




17   Plaintiffs’ Response to Motion to Dismiss Exhibit M.
                                                       9
                                        CONCLUSION

         For the foregoing reasons, the Chrysler Defendants’ Motion to Dismiss/Motion for

Summary Judgment is DENIED.

         The Clerk shall schedule the matter for trial.

                                                     SO ORDERED



                                                     _________________________________
                                                     Alex J. Smalls
                                                     Chief Judge

Marconi-OP Nov 2014




                                                10